        Case 6:20-cv-00783-ADA Document 8-1 Filed 09/02/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

                                             §
WSOU INVESTMENTS, LLC,                       §
                                             §
       Plaintiff,                            §
                                             §
                                             § CIVIL ACTION NO. 6:20-cv-783-ADA
v.                                           §
                                             §
HEWLETT PACKARD ENTERPRISE                   §
COMPANY,                                     §
                                             §
       Defendant.                            §
                                             §
                                             §


               ORDER GRANTING DEFENDANT’S UNOPPOSED
        MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       This Court, having considered Defendant’s Unopposed Motion for Extension of Time to

Respond to Complaint (the “Motion”), hereby GRANTS the Motion and ORDERS the following:

       Defendant’s deadline to answer or otherwise respond to the Complaint is extended to

October 23, 2020.


               SIGNED this ___________ day of September 2020.




                                                _________________________________
                                                HONORABLE ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE
